UNITED STATES OF AMERICA,
Vv.

MICHAEL ALLEN HOPPE (1),

Case 3:20-cr-00052{NI THR UNTERDIOBRA Tea Ra keAicotage 1 of 1 PagelD 647
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

Case Number: 3:20-CR-00052-M(1)}

3G 0Ot 6G 600 Gon oe ooo

Defendant.

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STA'TES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b}(1), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
MICHAEL ALLEN HOPPE (1) is hereby adjudged guilty of 8 US C § 1951(a) Conspiracy to Interfere with Commerce
by Robbery (Count 1); 18 US C § 924(c)(1)(A)(ii) and 2 Using, Carrying, and Brandishing a Firearm During and in
Relation to, and Possessing and Brandishing a Firearm in Furtherance of, a Crime of Violence (Count 3). Sentence
will be imposed in accordance with the Court's scheduling order.

CO
Cl

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the

defendant is not likely to flee or pose a danger to any other person or the community tf released and should therefore
be released under § 3142(b) or (c),

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions
of release for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a
danger to any other person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the
United States Marshal no later than

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

Li There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
CJ The Government has recommended that no sentence of imprisonment be imposed, and
Ul This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of

release for determination, by clear and convincing evidence, of whether the defendant is likely to flee or
pose a danger to any other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) pending a hearing before the United States
Magistrate Judge who set the conditions of release for determination of whether it has been clearly shown that there
are exceptional circumstances under § 3145(c} why the defendant should not be detained under § 3143(a}(2), and
whether it has been shown by clear and convincing evidence that the defendant is not likely to flee or pose a danger
to any other person or the community if released under § 3142(b) or (c), or the Magistrate Judge finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or that the Government has

recommended that no sentence of imprisonment be imposed. /
f |

BARBARA M. G, LYNN A
CREF UNITED STA ES RICT JUDGE

SO ORDERED.

  

June 15, 2021,

 

 
